DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 08 March 2022, claims 1-7 remain pending. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eyestone et al. (US 2006/0084516 A1) in view of Funk et al. (US 2003/0109322 A1).
	Regarding claim 1, Eyestone discloses a sports training aid comprising:
a sensor unit, the sensor unit being configured to be attachable to a user's body or a user's sports implement (IMU 53 attached to golf club – see Fig. 4), the sensor unit comprising: 
a motion sensor module (Par’s. 70-73); 
a feedback stimulator or means for wirelessly communicating with a feedback stimulator (transceiver 78 and sounder 76); 
a processor (Par. 73); 
wherein the sports training aid is configured to provide real time feedback related to a motion fault of a studied sports motion performed by the user (detect when user violates swing plane – Par. 79), and 
wherein the sensor unit is intended to be attached to a user's body or a user's sports implement at a representative location, the representative location being bound to travel a path representative of the studied sports motion (Fig. 4), and 
wherein the motion sensor module of the sensor unit comprises acceleration sensors (Par. 72) and gyro sensors (Par. 70), and 
wherein the processor of the sensor unit is configured to determine, with the aid of data from the motion sensor module, a still position corresponding to an event wherein the sensor unit is determined to be still (Par’s. 192, 194), and 
wherein the processor is configured to keep track of the movements of the sensor module of the sensor unit relative to the still position (swing path – Par. 83), and 
wherein the processor is configured to activate, in real time, the feedback stimulator upon real time detection of a sports motion fault of the studied sports motion of the user as represented by the motion path of the motion sensor module of the sensor unit (Par. 143).
	Eyestone does not appear to explicitly disclose the sports motion fault is determined by the motion path of the motion sensor module deviating or not deviating from a threshold represented by a radius of a virtual tube. However, Funk discloses a similar swing monitoring and training system that includes this feature of determining a fault based on a deviation from a threshold represented by a radius of a virtual tube (see e.g. Par. 19 – recognizing correct club movements comprising an ideal golf swing which includes swing plane orbits in three dimensional space). Specifically, Funk first describes for example in 3A a swing orbit as measured and seen from the front perspective. This swing orbit has a radius that characterizes acceptable deviations from an ideal swing in two dimensional space. See e.g. Par. 73. Funk further discloses at Fig. 14 and Par 104 that a further swing orbit may be measured and seen from the right side perspective, and that these multiple measurements and subsequent orbits can be used concurrently. This concurrent use of an additional orbit measured 90 degrees from the front orbit creates a combined three dimensional ideal swing zone that can be characterized as a virtual tube. Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Eyestone by determining a fault based on the motion sensor deviating from a threshold represented by a radius of a virtual tube, as taught by Funk, to obtain predictable results of more efficiently tracking the user’s swing path in three dimensions.




	Regarding claims 2-7, Eyestone further discloses the processor is configured to determine the still position using a method including the following steps: 
calculating repeatedly an acceleration vector based on data from the accelerometer sensors; and
determining that the absolute value of the acceleration vector stays below a predetermined threshold value for a predetermined amount of time (Par’s. 140-141); and
determining that the accelerometer vector holds a steady absolute value equal or close to earth gravity acceleration for the predetermined amount of time (Par. 72) (as per claim 2),
	the processor is configured to determine the still position using a method including the following steps: determining that gyro sensor's readings are confined within certain predefined limit values (Par’s. 140-141) (as per claim 3),
	the predetermined amount of time preferably is in the interval of 0.5 to 2.5 seconds, and even more preferred around 1.9 seconds (two seconds – Par. 159) (as per claim 4),
	the determining of a steady absolute value includes the following step(s): checking that variation in accelerometer vector absolute value is within a predetermined interval preferably within +/- a percentage from earth gravity acceleration (Par’s. 72, 76) (as per claim 5),
	the processor is configured to discard gyro sensor data when determining the still position (rest position determined based solely on accelerometer data – Par. 193) (as per claim 6), and
	the user is an animal (a golfer) (as per claim 7).

Response to Arguments
6.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (US Patent No. 10,213,645 B1) discloses a motion attributes recognition system and methods. Priester (US 2007/0238538 A1) discloses a motion training apparatus and method. Miyamoto et al. (US Patent No. 6,793,585 B1) discloses a swing measurement and golf swing analysis method. Parke et al. (US 2014/0200094 A1) discloses a device and method for reconstructing and analyzing motion of a rigid body. Hayaishi (US 2017/0021227 A1) discloses a swing analysis device. Brekke et al. (US 2017/0274256 A1) discloses analyzing a sporting apparatus. 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715